Title: From John Adams to Tench Coxe, 8 December 1793
From: Adams, John
To: Coxe, Tench



Dear Sir
Philadelphia Decr 8. 1793

By the last post from Boston I recd your Letter of Nov. 18th.—I have before recd one at Quincy and another at Boston. I thank you sir for these friendly Communications, although I have not had oppertunity to answer them particularly. I was very Sensible of the importance of Congress Sitting in Philadelphia if it could be done with Safety and accordingl,y as soon as I was convinced of this Point I ventured to sett the Example of coming the first that I knew of, into Town. I now Congratulate you on the comfortable Prospect We have not only of remaining in the City but of a calm Session.—The English will not willingly Add America to the Number of their Ennemies at present. We have an Influence in England and Holland, which would give no little Trouble to their Governments, if We were in the War and Add no small Quantity of Feuil to the Republican Fire in France.
It is the Business of Philosophy to extract as much good as possible out of inevitable Evils. While We lament the Calamities in Europe which We can neither prevent nor assuage, We may derive Some Consolation from a Reflection that the powers from whom We have most reason to apprehend Hostilities, are exhausting their Resources to such a degree that they will not soon be in a Condition to molest us.
I am sir with much Esteem your most / obt
John Adams